NOT DESIGNATED FOR PUBLICATION

                                              No. 121,367

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                       BRANDON L. MCLOUD,
                                           Appellant.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; STEPHEN J. TERNES, judge. Opinion filed November 6,
2020. Appeal dismissed.


        Jennifer C. Roth, of Kansas Appellate Defender Office, for appellant.


        Julie A. Koon, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before ATCHESON, P.J., SCHROEDER and WARNER, JJ.


        PER CURIAM: In this appeal, Defendant Brandon McLoud disputes how the
Sedgwick County District Court computed jail credit for the time he spent in custody as
pretrial detainee on an aggravated battery charge. McLoud pleaded guilty to a reduced
charge of attempted aggravated battery. The district court imposed a prison sentence of
eight months and placed McLoud on probation. The district court later revoked the
probation and ordered McLoud to serve the sentence.




                                                     1
       In this appeal, McLoud has disputed whether he properly received credit against
the sentence for 25 days he spent in jail. While this appeal has been pending, McLoud
completed the prison sentence and has been placed on postrelease supervision. In its
brief, the State submitted the appeal has become moot, since McLoud has served the
sentence against which any jail time credit would have applied. McLoud did not respond
to the State's suggestion.


       The State is correct. Even assuming McLoud did not receive the jail time credit he
was due, the issue is now moot. Because McLoud has served the sentence, the prison
term cannot now be shortened to account for a miscalculation of his jail time credit (if
there were one). See State v. Reider, No. 120,534, 2020 WL 967859, at *1 (Kan. App.
2020) (unpublished opinion); State v. Ramsey, No. 111,163, 2015 WL 6444242, at *1
(Kan. App. 2015) (unpublished opinion). Likewise, jail time credit cannot be "banked" to
count against a violation of postrelease supervision in this case or a sentence for some
future crime.


       A legal dispute is moot when "the actual controversy has ended" and a court ruling
"would not impact any of the parties' rights." McAlister v. City of Fairway, 289 Kan. 391,
400, 212 P.3d 184 (2009). That's precisely where we are in this case. McLoud has not
suggested otherwise. Nor has he invited us to apply one of the narrow exceptions to the
mootness doctrine because this case presents a legal issue of broad public importance or a
recurrent legal issue that would otherwise evade review. It doesn't appear to fit in either
category.


       Appeal dismissed.




                                              2